Citation Nr: 1514221	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of cerebral concussions.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for residuals of cerebral concussions.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a lung disability, claimed as asbestosis.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  The record was held open for 30 days from the date of the hearing.  The Veteran subsequently submitted additional evidence.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for a back disability and residuals of cerebral concussions are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a decision of April 1979, the RO denied the claim of service connection for residuals of cerebral concussion for lack of a current disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

2.  The additional evidence since the RO's decision in April 1979 is not redundant or cumulative of evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of cerebral concussion.

3.  Right ear hearing loss was noted upon entrance to service, but did not increase in disability during service.

4.  Left ear hearing loss, which was initially diagnosed several years after service, is unrelated to an injury, disease, or event, including noise exposure, in service.

5.  At the hearing in May 2014, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for PTSD and a lung disability, claimed as asbestosis, be withdrawn.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of cerebral concussions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for right ear hearing loss have not met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306, 3.385 (2014).

3.  The criteria for service connection for left ear hearing loss have not met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

4.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a lung disability, claimed as asbestosis, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard July 2010 letter satisfied the duty to notify provisions.
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided a VA medical examination in February 2011.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Claim to Reopen

The Veteran seeks to reopen a previously denied claim of service connection for residuals of cerebral concussion.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2014), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In a decision of April 1979, the RO denied the claim of service connection for residuals of cerebral concussion for lack of a current disability that was related to an in-service injury or event.  The April 1979 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence of record at the time of the April 1979 rating decision included the Veteran's service treatment records and two March 1979 VA examination reports.  

Service treatment records show that the Veteran was hospitalized in February 1967 for three days and placed on temporary restricted duty after he incurred a cerebral concussion during a motor vehicle accident.  At a March 1979 VA general examination, the Veteran reported frequent headaches, but the examiner only diagnosed a scar.  At a March 1979 psychiatric examination, the Veteran reported headaches for the past seven to eight years.  The examiner found that the Veteran did not have any social or industrial impairment.

The evidence added to the record since the prior denial includes statements from the Veteran and his wife that he has experienced headaches since the in-service head injury.  See, e.g., Hearing Transcript (May 2014); Statement from Veteran's wife (May 2014).

The recently-submitted evidence of headaches since the in-service head injury is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for cerebral concussion, namely a current disability.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


III. Service Connection 

The Veteran seeks service connection for hearing loss, which he believes is related to exposure to loud noise in service.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Veterans are presumed to have entered service in sound condition as to their health.  VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet.App. 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Background

The September 1965 pre-induction examination recorded puretone thresholds, in decibels, which have been converted to ISO units, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
-
55
LEFT
15
10
10
-
20

Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss.  The Veteran's military occupational specialty was heavy equipment mechanic.  The March 1969 separation examination shows puretone thresholds, in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
5
-
35
LEFT
10
10
0
-
10

After service, a November 1973 private audiological examination recorded puretone thresholds, in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
5
60
65
LEFT
25
20
5
45
35

In February 2011, a VA examiner opined that the Veteran's right ear hearing loss was not aggravated during service.  The examiner also opined that the Veteran's current left ear hearing loss was not due to service.  The rationale was that there was no significant threshold shift worsening in hearing for either ear.  The examiner explained that the right ear only shows hearing loss at 4000 Hz at his separation examination and hearing loss at 4000 HZ was also present upon entrance to service.  Also, left ear hearing acuity was normal upon entrance and separation from service. 

In a May 2014 written statement, the Veteran's wife reported that she first noticed a decline in the Veteran's hearing after service discharge.

At his May 2014 hearing, the Veteran testified that he first noticed hearing loss in the mid-1970s and he specifically denied noticing hearing loss during service.  The Veteran's representative contended that in-service noise exposure caused the Veteran's right ear hearing loss to worsen after separation from service.  After the hearing, the Veteran submitted medical literature suggesting that noise exposure may accelerate age-related hearing loss.    

Right Ear

Right ear hearing loss was "noted" upon entry into service based upon the puretone thresholds recorded at the September 1965 pre-induction examination report.  Accordingly, to the extent the Veteran seeks compensation for disability resulting from his right ear hearing loss, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn v. Shinseki, 25 Vet.App. 231, 235 n.6 (2012).

The Veteran does not contend, and the evidence does not suggest, that his pre-existing right ear hearing loss worsened during service.  Accordingly, the presumption of aggravation does not apply.

The Board's conclusion is further confirmed by the VA opinion provided in February 2011 by an audiologist, who is qualified through education, training, or experience to offer an opinion regarding the severity of the Veteran's sensorineural hearing loss.  That examiner's opinion was that the right ear hearing loss which was present at service entrance was not aggravated during military service. 

The Board has considered the Veteran's assertion that his current right ear hearing loss is related to noise exposure in service, but an opinion as to whether his preexisting hearing loss in the right ear was permanently aggravated during military service is a complex medical question for which lay testimony is not competent evidence.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board has also considered the medical literature submitted by the Veteran, but finds that it is of limited probative value.  The studies do not address whether the Veteran experienced a permanent worsening of his pre-existing hearing loss due to in-service noise exposure.  In other words, the literature does not address the Veteran's specific factual situation, and is too general and inconclusive.  As such, the medical literature is not probative.  See Sacks v. West, 11 Vet. App. 314, 317 (1998). 

The VA medical opinion, which opposes the claim, constitutes competent and persuasive medical evidence with respect to whether the pre-existing right ear hearing loss was aggravated during service.  The opinion was rendered by an audiologist who reviewed the Veteran's file, supported her conclusions with reasoned analysis, and who is qualified through education, training, or experience to offer a medical opinion.  The VA medical opinion also is of greater probative value than the Veteran's assertions, and the medical literature that he submitted, because the VA opinion was a product of consideration of the Veteran's relevant history and included a rationale specific to the Veteran.  

Accordingly, the evidence does not show that it is as least as likely as not that right ear hearing loss was aggravated during service.  The preponderance of the evidence is against the claim of service connection for right ear hearing loss; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ear 

It is established that the Veteran was exposed to hazardous noise as a heavy equipment mechanic during service and that he has a current left ear hearing sensorineural loss disability.  See, e.g., DD-214; VA exam. (Feb. 2011); Hearing Transcript (May 2014); 38 C.F.R. § 3.385 (2014).  Accordingly, the determinative issue is whether the evidence satisfies the "nexus" requirement.

Bilateral sensorineural hearing loss may not be presumed to have been incurred in service as it was not shown to have been manifested to a compensable degree within one year of discharge.  The Veteran separated from service in 1969, and as noted above, there is no evidence of a compensable degree of hearing loss until many years later.  38 C.F.R. § 3.307, 3.309.  

Sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. § 3.309(a).  The "nexus" requirement may be established for a chronic disease, such as sensorineural hearing loss, by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not indicated that diminished hearing acuity was noted during service.  Also, the service treatment records, including induction and separation examinations, are expressly negative for any complaints, diagnoses, or treatment of left ear hearing loss, service connection on the basis of chronicity and continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Nonetheless, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, there is no competent evidence, lay or medical, that shows the Veteran's current left ear hearing loss is directly related to an injury, disease, or event in service, to include any in-service noise exposure.  

As discussed above, the Board finds that while the Veteran and his wife are competent to report symptoms of hearing loss after service, they lack the medical expertise needed to render an opinion as to its etiology.  Even if they were competent to provide such an opinion, their assertions would be outweighed by the more probative VA opinion as such opinion was based on an examination, a review of the medical history and a cogent rationale.  Jandreau, 492 F.3d at 1377.

The medical literature submitted by the Veteran is also of limited probative value.  The subject of the studies is sufficiently similar to raise the possibility of a link between in-service exposures and the current hearing loss.  However, the studies do not address whether the level or nature of the Veteran's in-service noise exposure was sufficient to cause hearing loss several years later.  To that end, the Veteran's medical literature is too general and inconclusive.  As such, the medical literature raises only a speculative possibility of such a link.  See Sacks v. West, 11 Vet. App. 314 (1998).

The VA medical opinion is more probative than the medical literature that the Veteran submitted because it was a product of consideration of the Veteran's relevant history and medical literature.  Moreover, the VA medical opinion included a rationale specific to the Veteran.  Accordingly, the evidence does not show that it is as least as likely as not that the current left ear hearing loss is related to service.

Therefore, in consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Withdrawn Claims

At the hearing in May 2014, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to PTSD and a lung disability, claimed as asbestosis, be withdrawn.  The Veteran's withdrawal of these issues from appellate review was reduced to writing in the hearing transcript.  Therefore, there remain no allegation of errors of fact or law for appellate consideration, and these issues are dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The claim of entitlement to service connection for residuals of cerebral concussions is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

The claim of entitlement to service connection for PTSD is dismissed.

The claim of entitlement to service connection for a lung disability, claimed as asbestosis, is dismissed.


REMAND

The Veteran seeks service connection for a back disability and residuals of cerebral concussion, which he contends are related to a motor vehicle accident during service.

The service treatment records show that the Veteran was hospitalized in February 1967 for three days and placed on temporary restricted duty after he incurred a cerebral concussion during a motor vehicle accident.

Upon separation from service, the Veteran reported a history of head injury and arthritis, but denied recurrent back pain, frequent and severe headaches.  A clinical examination was normal.  The examiner noted that arthritis has never been severe enough to be evaluated or treated.

At a March 1979 VA general examination, the Veteran reported frequent headaches but the examiner only diagnosed a scar.  At March 1979 psychiatric examination, the Veteran reported headaches for the past seven to eight years (e.g. 1972 or 1971).  The examiner found that the Veteran did not have any social or industrial impairment.

Medical records associated with the paperless claims file shows that on January 13, 1982, Dr. Fredrick, reported that the Veteran injured his back in 1981.  Dr. Fredrick opined that the 1981 injury aggravated the Veteran's degenerative disc disease.

In 2010, Dr. Appleton diagnosed degenerative disc disease of the lumbar spine and lumbar strain.  See, e.g., ADENA Occupational Health (Nov. 5, 2010).

At a February 2011 VA spine examination, the Veteran reported back problems since the in-service motor vehicle accident.  He also reported that he reinjured his back in 1981 and 2001.  X-rays showed sclerotic lesions on thoracic spine vertebra (T12).  The examiner diagnosed sclerotic lesion, lumbar spine; and back strain.  The examiner opined that the back disorders are less likely than not related to an injury in service.  The rationale was that the Veteran's current X-ray does not show degeneration.  However, the examiner also opined that Veteran's back pain is 'multifactorial with motor vehicle accident, injury post service, and occupational work history.'  This last statement appears to be inconsistent with the examiner's opinion that the back disorders are unrelated to the injury in service.

In May 2014, the Veteran's wife reported that the Veteran has had headaches and back pain since service.

As to a back disability, VA examination is needed address the significance of the sclerotic lesions on thoracic spine vertebra shown in February 2011; to reconcile the findings of degenerative disc disease in 1982 and 2010 and the February 2011 VA examiner's finding of no degenerative changes.  

As to residuals of a cerebral concussion, VA examination is needed because evidence of record, namely the March 1979 VA examinations and statements from the Veteran and his wife regarding headaches since service, suggests that the Veteran's recurrent headaches may be related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Upon remand, obtain complete VA treatment records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his back condition and residuals of cerebral concussion.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records.  Also obtain updated VA treatment records.  All efforts to obtain identified records must be fully documented in the file.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review a copy of the Remand, as well as the entire claims file, to include all electronic files.  

The examiner is to identify all current back disabilities and to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is related to the Veteran's active service, to specifically include the February 1967 motor vehicle accident.  

In providing this opinion, the examiner is to:

a) Indicate whether lumbar spine degenerative joint disease manifested within one year from the Veteran's separation from service (i.e. May 1969).

b) Address the significance, if any of the lumbar spine sclerotic lesion found at the February 2011 VA examination.

c) Reconcile the conflict between the diagnosis of degenerative lower lumbar disc disease in 1982 and the February 2011 VA examiner's current finding of 'no degenerative changes.'

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed headaches are related to service, to specifically include the February 1967 motor vehicle accident.  The examiner is to address the Veteran's report of headaches since the accident.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


